DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
the outer ends of the two series of in each case two of the semiconductor switches are connected in pairs to a fourth module node and a fifth module node; and
a pulse-current capacitor connected in parallel with the two series of in each case two of the semiconductor switches.
Claims 2-8 are considered allowable based at least upon their dependence upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whitehouse (EP 3032677) teaches a plurality of DC transmission paths interconnecting a plurality of DC terminals having four semiconductor switches connected as bridges (24 of Figure 2) wherein the outer ends of the two series of in each case two of the semiconductor switches (12a and 12b, Figure 2) but fails to teach a connection in pairs to a fourth module node and a fifth module node and a pulse-current capacitor as claimed.  It is noted that Applicant’s Specification teaches:
“[the pulse-current capacitor] generates a current pulse which is opposed to the current from the running operation or the short-circuit current and thus generates a zero crossing.  At this current zero crossing, a possibly present electric arc in the mechanical switch 11 is extinguished” (pg. 12).
Hence, the scope of “pulse-current capacitor” is different than that of “capacitor.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849